Citation Nr: 1046525	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death, and, if 
so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army, 
including the Recognized Guerillas, in the service of the U.S. 
Armed Forces, Far East (USAFFE) from August 1943 to March 1946.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for the 
cause of the Veteran's death; the appellant was notified of this 
decision and of her appellate rights with respect thereto, but 
did not appeal.

2.  The evidence received since the July 2002 VA decision is not 
duplicative or cumulative of evidence previously of record, and 
raises a reasonable possibility of substantiating the claim. 

3.  The Veteran was not a prisoner-of-war during his period of 
service with the USAFFE.

4.  The Veteran died of cardiorespiratory arrest due to 
thrombotic cerebral vascular disease involving the left medial 
cerebral artery (MCA); at the time of his death, service 
connection was not in effect for any disorder.

5.  The Veteran did not have ischemic heart disease, 
hypertension, malaria, or pulmonary tuberculosis in service or 
after service. 

6.  The Veteran's death is not etiologically related to service 
or to any disorder originating in or as a result of service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. § 
7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the July 2002 VA decision is new 
and material, and the issue of service connection for the cause 
of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, or due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310, 
3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) additionally held 
that in claims to reopen VA's duty to notify includes advising 
the claimant of the information and evidence that is necessary to 
reopen the claim, and of the information and evidence necessary 
to establish entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

In addition, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court addressed VA's 38 C.F.R. § 5103(a) notice obligation in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. 
§ 1310.  The Court held that, because the RO's adjudication of a 
DIC claim hinges first on whether a veteran was service-connected 
for any condition during his or her lifetime, the 38 U.S.C.A. § 
5103(a) notice in such a claim must include 1) a statement of the 
conditions (if any) for which a veteran was service connected at 
the time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and 3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 Vet. 
App. at 352-53. 

In the decision below, the Board is reopening the appellant's 
claim; any deficiency in the notice provided her as to how to 
reopen her claim therefore is harmless.  In any event, the record 
shows that the appellant was provided with 38 U.S.C.A. § 5103(a)-
compliant notice in August 2003 and February 2010, including with 
respect to the elements mentioned in Hupp.  Her claim was last 
readjudicated in a March 2010 supplemental statement of the case, 
thereby rendering any deficiency in the timing of the notice 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Moreover, it is clear that the appellant has actual 
notice of the information and evidence necessary to substantiate 
her claim.  In fact, and as will be discussed in further detail 
below, she has prodigiously submitted fabricated documents which, 
had they been authentic, would have supported her claim.  

As to VA's duty to assist the appellant, there is no suggestion 
by the appellant or the record of any outstanding evidence.  VA 
has obtained the Veteran's actual service documents.  Although 
the appellant has submitted several other "service documents", 
as will be discussed at a later point those are demonstrably (or 
at least clearly) fabricated, and the Board does not find that 
those documents imply in the least that there remain outstanding 
service records for the Veteran.  

The appellant has indicated that the Veteran received treatment 
at the Western Visayas Medical Center.  In July 2001, that 
facility indicated that the Veteran's records were lost due to 
fire.  As those records are obviously unavailable, there is no 
duty on VA's part to make any attempts at obtain the records.

The record also shows that the appellant has, in a piecemeal 
fashion over the years since 2002, submitted documents she says 
she continues to find in the Veteran's personal papers that 
purport to support her claim.  The documents are supposedly from 
physicians and from a medical facility, and cover the period 
since 1942.  The RO submitted most of those documents for a 
forensics analysis by VA's Inspector General, and the Inspector 
General in February 2006 determined that they were inauthentic.  
Since that time, the appellant has continued to submit similar 
documents which mostly relate the same information as those 
already determined to lack authenticity.  Although the RO has not 
submitted the documents submitted after February 2006 for 
forensic analysis, the Board finds that such action is not 
required given the appellant's clear and unrelenting propensity 
for submitting fabricated documents, and as the post-2006 
documents are inconsistent with earlier documents that are 
authentic. 

The record shows that VA has not obtained a medical opinion in 
connection with this claim.  In Delarosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008), the Federal Circuit held that VA's duty to 
obtain a medical opinion under 38 U.S.C. § 5103A(d) does not 
apply to a claim of service connection for the cause of a 
Veteran's death, as the applicability of that provision is 
explicitly limited to claims for disability compensation.  
Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion or examination.  Under § 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  Here, as will be discussed in 
greater detail below, the Board finds that there is no evidence 
that the disabilities that caused or contributed to the Veteran's 
death had their onset in service and there is no competent 
evidence suggesting a link between these disabilities and his 
active service.  Moreover, there is no competent evidence of 
record showing a link between any other disability to service or 
the cause of death.  Thus, notwithstanding the fact that VA had 
no obligation to obtain a medical opinion, the Board finds there 
was no basis to obtain one. 

As will be discussed below, the Board has determined that the 
claim should be reopened, but denied on the merits.  Although the 
Board is reaching the merits of the case, whereas the RO did not 
consider the case beyond the question of whether new and material 
evidence had been received, the Board finds that the appellant 
nevertheless has not been prejudiced.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In this regard the Board points 
out that the basis for the RO's refusal to reopen the claim and 
the Board's denial on the merits is essentially the same, namely 
that the appellant's "evidence" is demonstrably or clearly 
fabricated, and that absent that evidence, her claim is not 
supported.  She has consistently submitted information and 
argument related to the merits of her claim, rather than as to 
whether the claim should be reopened.

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002) or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The United States will pay compensation to any veteran disabled 
by disease or injury incurred in or aggravated by active service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease or 
injury was incurred, provided the disability is not the result of 
the person's own willful misconduct.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303 (2010).

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2010).

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This provision does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b) 
(2010).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2010).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service. 
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence of cardiovascular disease or brain 
hemorrhage may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service (or three 
years, in the case of active tuberculosis).  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a). Additional disability resulting 
from the aggravation of a nonservice- connected condition by a 
service- connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

If the veteran is a former prisoner of war, stroke or its 
complications, atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive heart 
failure, and arrhythmia), as well as any anxiety state, or 
dysthymic disorder or depressive neurosis, shall be service 
connected if manifest to a degree of disability of 10 percent or 
more at any time after discharge or release from active military 
service, even though there is no record of such disease in 
service, provided the rebuttable presumption of provisions of 38 
C.F.R. § 3.307 are also satisfied. 38 C.F.R. § 3.309(c). 

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death. 38 
C.F.R. § 3.312(c)(3). Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death. 38 C.F.R. § 3.312(c)(4). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A July 2002 VA decision denied service connection for the cause 
of death.  The appellant was notified of this decision and of her 
appellate rights with respect thereto, but did not appeal.  
Consequently, the claim may be considered on the merits only if 
new and material evidence has been received since the time of the 
July 2002 VA decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2010).

The evidence previously of record at the time of the July 2002 
decision included the Veteran's service treatment records showing 
that at discharge, he was noted to have had residuals of shrapnel 
wound to the right thigh.  Examination of the cardiovascular and 
respiratory systems were negative for any abnormalities, and 
chest X-ray studies were normal.  The examination report did not 
reference hypertension, malaria or tuberculosis.  The report did 
not suggest the Veteran was being discharged on account of 
disability. 

The evidence previously considered also included statements by 
the Veteran in which he initially indicated that his right leg 
wound occurred in June 1943, and later asserted the wound 
occurred in June 1944 (during his period of recognized service).  
In none of his statements, including the affidavit he completed 
at discharge, did he suggest he was ever captured by the 
Japanese, or indicate that he had hypertension, ischemic heart 
disease, malaria, tuberculosis, or psychiatric problems.

The evidence previously considered also included a May 1953 
affidavit by Z.B. and I.S., and an April 1977 affidavit by J.S. 
and P.A.  The former reflects the affiants' recollection that the 
Veteran was wounded in the right leg in June 1944, and the latter 
reflects the affiants' recollection that the injury occurred in 
September 1944.  

An April 1954 service department certification on file prior to 
July 2002 notes, in describing the Veteran's service, that he was 
not a former prisoner-of-war.

The evidence on file in July 2002 also included a May 2002 
statement by Dr. O. Poral, the physician who completed the 
Veteran's death certificate.  Dr. Poral noted that he was the 
attending physician at the time of death, and he explained that 
the Veteran died from cardiorespiratory arrest probably secondary 
to uncal herniation secondary to cerebrovascular disease.

The previously considered evidence also included a May 1997 
Computed Tomography scan of the Veteran's brain showing the 
presence of subdural hematoma, subdural effusion, and cerebellar 
atrophic changes.

The previously considered evidence included the Veteran's death 
certificate showing that he died in May 1997 of cardiorespiratory 
arrest due to thrombotic cerebrovascular disease involving the 
left middle cerebral artery.  The certificate does not mention 
ischemic heart disease.

The evidence previously considered lastly included several 
statements by the appellant that the Veteran had malaria and 
pulmonary tuberculosis in service, that he was discharged from 
service due to tuberculosis, and that through the years he had 
experienced chills and recurring malaria which had caused 
hypertension.

Pertinent evidence added to the record since the July 2002 rating 
decision includes a
February 1942 (prior to the Veteran's recognized period of 
service) statement by Dr. C. Nobleza, who indicated that the 
Veteran was then under observation and treatment for 
hypertension.

The added evidence also includes a September 1944 statement by 
Dr. A. Cruz, which indicates that the Veteran was admitted that 
month for shock resulting from torture by the Japanese during 
captivity.  He explained that cranial X-ray studies showed 
contusions and mild hematoma from a blow to the head.

The added evidence also includes another version of the Veteran's 
discharge examination which was clearly altered as to the name of 
the actual examinee.  The Veteran's name was hand-written in on 
the report, and the examination report does not contain any 
reference to the shell fragment wound that was noted on the 
original examination report.  The report noted an eye abnormality 
not present on the original examination report sent by the 
service department, indicated that the cardiovascular system was 
abnormal, and noted that chest X-ray studies showed the presence 
of tuberculosis.

The added evidence includes a May 1945 "examination report" 
noting that X-ray studies of the right knee revealed shrapnel.  A 
"Note" appended to the report indicated that the Veteran 
suffered from high blood pressure secondary to the shrapnel 
wound.  The added evidence also includes purported service 
records from February 1946 to May 1946, which indicate that the 
Veteran had hypertension and ischemic heart disease considered to 
be in the line of duty.  A February 1946 "Special Order" from a 
military hospital added to the record indicates that the Veteran 
was scheduled to receive a Certificate of Disability Discharge.

The added evidence includes a clinical record dated in March 1946 
indicating that the Veteran had received a certificate of 
disability discharge based on hypertension, ischemic heart 
disease and gunshot wound of the left knee.

The added evidence includes February 1946, March 1946 and March 
1950 statements by Dr. M.T.  In the February statement, he notes 
that the Veteran was found to have ischemic heart disease when 
processing out of service.  In the March 1946 statement, he 
indicated that the Veteran was hospitalized in 1945 for 
hypertension and ischemic heart disease.  In the March 1950 
statement, he noted that the Veteran had been under his treatment 
since 1946 for "nervous" and hypertension, which was due to 
service in the USAFFE.  He noted that the Veteran's medical 
records were not available because of some calamity involving 
termites.

The evidence added to the record also includes an undated 
Certification by A.C. which purportedly was prepared before the 
Veteran's death.  Dr. A.C. identifies himself as a physician who 
in 1950 treated the Veteran for "nervous" and hypertension due 
to USAFFE service.

The added evidence includes private medical records purportedly 
covering the period from February 1947 to September 1978.  The 
records purport to show that the Veteran had been treated since 
1947 for ischemic heart disease.

The added evidence includes an October 1973 affidavit by B.A. and 
A.C., who indicate that the Veteran was wounded in a September 
1944 raid.

The evidence also includes an October 1973 affidavit by B.A., who 
asserts that he had treated the Veteran in 1947 for ischemic 
heart disease due to service.

The added evidence includes a September 1981 Certification by Dr. 
J.C., who indicates that he had treated the Veteran since 1974 
for hypertension and "nervous" that was due to service with the 
USAFFE.

The added evidence includes a June 2004 statement by Dr. Poral 
noting that he had treated the Veteran since 1982.  He explained 
that the Veteran had been suffering from cerebrovascular disease 
of the thrombotic type, and died because of complications from 
hemorrhage secondary to cerebrovascular disease.

The Regional Office sent the private medical records for 1947 to 
1978, as well as the medical statements on file, to VA's Office 
of the Inspector General for a  forensics analysis of the ink, 
print, paper and typewriter used in the preparation of  those 
documents, in order to determine their authenticity.  In February 
2006, the Inspector General's office responded that most of the 
medical records and medical statements submitted by the appellant 
(and which purported to span the years 1942 to 1978) either were 
written in the same ink which was not commercially available 
until 1985, or showed evidence of technology in their preparation 
which was not available until years after the dates on the 
documents.  Several of the documents were not tested, in light of 
the clear pattern of inauthenticity in the documents submitted by 
the appellant.  Those specifically tested included the private 
medical records for 1947 to 1978, the February 1942 statement of 
Dr. Nobleza, the September 1944 statement of A. Cruz, the 
February 1946 statement of M.T. the October 1973 statement of 
B.A., and the first altered copy of the discharge examination.  
The documents not tested only covered the 1970s. 

The appellant thereafter submitted yet another copy of a 
discharge examination report, on which hypertension and ischemic 
heart disease were now noted.  The report differed in several 
other respects from the other two already on file.

The evidence added to the record includes another version of the 
Veteran's death certificate submitted by the appellant.  The 
certificate is identical to the former one in terms of dates, but 
does not contain any signatures, and does not indicate that it 
was meant to replace the first certificate.  The cause of death 
is still identified as cardiorespiratory arrest, but the language 
of "involving the left [medial cerebral artery]" is not 
present, and the words "schemic [sic] heart disease" were added 
as a significant contributing factor to death.

The newly added evidence lastly includes statements by the 
appellant in which she alleges that the Veteran had hypertension 
in service, and that after service, he had suffered from 
depression, nervousness and hypertension.  She also maintains 
that the documents she submitted from the decedent's files were 
all authentic.

The records submitted between July 2002 and February 2006 are 
clearly fabricated, and therefore do not support reopening of the 
claim.  The appellant has, however, submitted certain documents 
purporting to be service documents showing the presence of 
ischemic heart disease in service, and has submitted a version of 
a death certificate indicating "schemic" heart disease as 
contributing to death.  Although those documents closely approach 
the description of inherently incredible, given the appellant's 
documented propensity to submit fabricated documents which are 
clearly inconsistent with documents received decades before her 
claim, the Board will nevertheless presume the credibility of the 
evidence for the limited purpose of reopening the claim.  The 
claim of service connection for the cause of the Veteran's death 
is reopened.

Turning to the merits, the Board finds that the preponderance of 
the evidence is clearly against the claim.  According to the 
death certificate originally submitted by the appellant, the 
Veteran died from cardiopulmonary arrest from cerebral vascular 
disease.  Although the appellant recently submitted a version 
which adds "schemic heart disease" as a contributing factor to 
death, the Board finds that the latter document is not genuine 
for several reasons.  First, the document is not signed, and does 
not represent itself as constituting an amendment to the original 
death certificate.  Second, the proper term is "ischemic" heart 
disease, and the Board finds it unlikely a completing physician 
would make such an error in identifying a medical condition.  
Third, Dr. Poral, the attending physician who actually completed 
the original death certificate, and who treated the Veteran from 
1982 to his death, submitted two statements in which he 
identified the conditions from which the Veteran died; those 
conditions were listed on the original death certificate.  The 
Board finds it extraordinarily unlikely that Dr. Poral, in 
treating the Veteran over the course of 15 years, overlooked the 
presence of ischemic heart disease in the Veteran, particularly 
in relation to death.  The Board also points out that the 
recently submitted death certificate is a photocopy, and leaves 
off a portion of the description of the fatal cerebrovascular 
disease, which further suggests the recent death certificate is a 
fabrication.  Moreover, and as will be discussed in further 
detail below, the sudden addition of "[i]schemic heart disease" 
to the death certificate is consistent with a demonstrated 
pattern by the appellant of submitting fabricated documents 
designed to buttress her theory that the Veteran had ischemic 
heart disease which caused or contributed to his death.

In short, the Board finds that the first death certificate 
submitted by the appellant is genuine, and reflects the actual 
cause of death for the Veteran, namely cardiorespiratory arrest 
due to cerebral vascular disease of the thrombotic type.

The original service discharge examination shows that examination 
of the cardiovascular examination and the lungs was normal.  The 
report does not mention ischemic heart disease, hypertension or 
tuberculosis.  Nor does the report mention malaria, or suggest 
that the Veteran was being discharged on account of any 
disability.  The appellant has submitted two other versions of 
the discharge examination, both of which contain rather obvious 
alterations.  The first altered document shows that 
cardiovascular examination was abnormal, and that chest X-ray 
studies showed tuberculosis.  Interestingly, the document does 
not mention a shell fragment wound.  Although the document is 
manifestly fake just from a visual inspection, VA's Office of the 
Inspector General conducted a forensics analysis of it, and 
determined that the toner used in the signatures was not 
technologically available in 1946.  The second altered document 
added ischemic heart disease and hypertension to the list of 
disorders the Veteran purportedly had at service discharge.

The Board finds that the second altered discharge examination is 
also a fabrication, and that the first discharge examination 
added to the file is the authentic document. First, the original 
examination was added to the claims files decades before the 
appellant began her claim, and was received directly from the 
service department.  The Board finds that this lends credence to 
the document as being the more authentic of the three versions on 
file.  Second, it has already been established that the second 
version submitted by the appellant is not authentic, suggesting 
that the third version is just as likely to be a fabrication.  
Third, the submission of two different versions of the discharge 
examination, both apparently coming, according to the appellant, 
from the decedent's personal papers, is consistent with her 
general pattern of submitting documents responsive to her 
allegation that the Veteran had hypertension and ischemic heart 
disease in service, but which ultimately turn out to be 
fabrications.  The Board consequently finds that the first 
discharge examination added to the file is the authentic 
examination report.  As already indicated, that report is silent 
for any reference to cardiovascular or respiratory abnormalities.  
It is also silent for any reference to cerebrovascular 
abnormalities, or to the malaria the appellant claims led to 
hypertension.

The Board notes that the appellant appears to allege that the 
Veteran was a prisoner-of-war during his period of recognized 
service.  The U.S. service department in April 1954 has already 
certified that he was not a former prisoner-of-war.  Neither the 
Veteran himself, or the service comrades (other than A.C.) who 
purported to write on his behalf ever suggested he was a captive 
of the Japanese.  Although A.C. indicated that the Veteran was 
captured by the Japanese, his statement was determined by VA's 
Office of the Inspector General to lack authenticity.  If in fact 
A.C. did write the statement, he fraudulently dated the document 
in September 1944, rather than sometime after 1984 when it was 
actually created.  In either event, the statement lacks any 
credibility.  As to the appellant's own assertions, she does not 
contend that she served alongside the Veteran in combat; 
therefore, she could not have personal knowledge of any captivity 
other than what she may have been told.  Given that the Veteran 
himself had numerous opportunities to mention a period of 
captivity but did not do so, and in light of the service 
department's certification, the Board finds the appellant's 
suggestion he was captured in service to lack credibility.  

In short, the competent and credible evidence shows that the 
Veteran was not a former prisoner-of-war.  Consequently, his 
fatal cerebrovascular disease may not be presumed to have been 
incurred in service, and neither can any cardiovascular disease 
he may have had.

The Board has considered the "service documents" recently 
submitted by the appellant which purport to show ischemic heart 
disease and hypertension in service.  The Board finds that they 
are not authentic.  In this regard, the Board points out that it 
is unlikely that a medical examiner, who is only looking at the 
Veteran's right knee (although the wound to the right leg was 
actually to the thigh) would gratuitously mention hypertension, 
and then to provide an unsolicited opinion as to etiology.  The 
Board also points out that the records are inconsistent with the 
authentic version of the discharge examination, which makes no 
mention of ischemic heart disease or hypertension, which are both 
conditions which would appear rather significant enough for an 
examiner to at least mention.  The Board also points out that the 
documents indicating the Veteran was actually discharged for 
ischemic heart disease and hypertension refer to the left knee 
wound as being a third cause for the discharge; again, the wound 
was actually to the right thigh.  The service documents the 
appellant has slowly submitted through the years are inconsistent 
with the authentic version of the discharge examination, and are, 
in the Board's opinion, fabrications.

The appellant has also submitted a number of private medical 
records purporting to show that since 1947 the Veteran has been 
shown to have ischemic heart disease.  VA's Office of the 
Inspector General has determined that those records are not 
authentic, having been written in ink that was not commercially 
available until 1985.  The Board affords greater evidentiary 
weight to the findings of the Inspector General, which are based 
on scientific testing, than the appellant's bald assurance that 
all the documents she has submitted (including the two manifestly 
different versions of the discharge examination) are genuine.

The same is true with respect to the multiple medical opinions on 
file submitted by the appellant.  Those documents were either 
determined to be inauthentic by VA's Office of Inspector General, 
or are nevertheless fabrications, as they convey the same 
information as the demonstrably inauthentic documents, suggesting 
that the appellant was unable to obtain authentic documents in 
support of her claim.  In fact, when the inauthentic documents 
are removed from consideration, there actually is no post-service 
medical evidence on file suggesting the Veteran had ischemic 
heart disease, hypertension, tuberculosis or malaria.  The Board 
has considered the appellant's own assertions that the Veteran 
had those disorders, and points out that in some circumstances, a 
layperson such as the appellant is competent to offer a diagnosis 
of disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  The Board finds, however, that nonobservable 
conditions, particularly those (such as ischemic heart disease, 
tuberculosis, and malaria) which are typically diagnosed in 
conjunction with diagnostic studies, are far outside the realm of 
what a layperson can competently diagnose.  In the context of the 
inauthentic and fabricated documents that the appellant has 
submitted since the last Board decision, given that the prior 
Board decision made her aware were fabricated documents, the 
Board finds that the appellant's willingness to submit known 
falsified and inauthentic documents to VA for the purpose of 
obtaining compensation make it very unlikely that the recently 
added factual assertions in her own written statements in support 
of her claim for compensation are of any trustworthiness to be of 
any probative value. 

Nor is there any competent or credible post-service evidence of 
the fatal conditions even remotely contemporaneous with service.  
The appellant has submitted a prodigious number of medical 
statements and records purporting to show that the Veteran had 
hypertension and ischemic heart disease in service and 
thereafter.  As they have been shown either to be demonstrably 
fake (through the February 2006 forensics analysis), or clearly 
fabricated based on their similarity to the ones which have been 
proven fake, the Board finds that there is no competent post-
service evidence that the Veteran even had ischemic heart 
disease, hypertension, tuberculosis, or malaria.

Boiled down to its essence, the competent and credible evidence 
on file shows that the Veteran's fatal conditions, namely 
cardiorespiratory arrest due to cerebral vascular disease, did 
not originate in service or until decades after service, and that 


the Veteran's death was not otherwise related to any disorder 
that originated in, or was otherwise due to, service.  According, 
the preponderance of the evidence therefore is against the claim, 
service connection for the cause of the Veteran's death is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER


New and material evidence having been received, the claim of 
service connection for the cause of the Veteran's death is 
reopened.

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


